



EXHIBIT 10.2
GUARANTY OF RECOURSE OBLIGATIONS
made by
NEW YORK CITY OPERATING PARTNERSHIP, L.P.,

as guarantor,
in favor of
SOCIETE GENERALE


Dated as of April 13, 2018






162180676

--------------------------------------------------------------------------------






GUARANTY OF RECOURSE OBLIGATIONS
This GUARANTY OF RECOURSE OBLIGATIONS (this “Guaranty”), dated as of April 13,
2018, made by and among NEW YORK CITY OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership, having an address at 106 York Road, Jenkintown,
Pennsylvania 19046 (“Guarantor”), in favor of SOCIETE GENERALE, having an
address of 245 Park Avenue, New York, New York 10167 (together with its
successors and assigns, hereinafter referred to as “Lender”).
R E C I T A L S :
A.Pursuant to that certain Loan Agreement dated as of the date hereof (as the
same may be amended, modified, supplemented or replaced from time to time, the
“Loan Agreement”) between the two (2) Delaware limited liability companies
identified on Exhibit A attached hereto (individually and collectively, as the
context may require, “Borrower”) and Lender, Lender has agreed to make a loan
(the “Loan”) to Borrower in an aggregate principal amount not to exceed
$50,000,000, subject to the terms and conditions of the Loan Agreement;
B.    As a condition to Lender’s making the Loan, Lender is requiring that
Guarantor execute and deliver to Lender this Guaranty; and
C.    Guarantor hereby acknowledges that it owns direct or indirect ownership
interests in Borrower and accordingly, Guarantor will materially benefit from
Lender’s agreeing to make the Loan;
NOW, THEREFORE, in consideration of the premises set forth herein and as an
inducement for and in consideration of the agreement of Lender to make the Loan
pursuant to the Loan Agreement, Guarantor hereby agrees, covenants, represents
and warrants to Lender as follows:
1.    Definitions.
(a)    All capitalized terms used and not defined herein shall have the
respective meanings given such terms in the Loan Agreement.
(b)    The term “Guaranteed Obligations” means (i) Borrowers’ Recourse
Liabilities and (ii) from and after the date that any Springing Recourse Event
occurs, payment of all the Debt as and when the same is due in accordance with
the Loan Documents (and whether accrued prior to, on or after such date).
2.    Guaranty.
(a)    Subject to the terms and conditions hereof, Guarantor hereby irrevocably,
absolutely and unconditionally guarantees to Lender the full, prompt and
complete payment when due of the Guaranteed Obligations.




162180676

--------------------------------------------------------------------------------




(b)    All sums payable to Lender under this Guaranty shall be payable within
ten (10) days after demand by Lender and without reduction for any offset,
claim, counterclaim or defense.
(c)    Guarantor hereby agrees to indemnify, defend and save harmless Lender
from and against any and all actual out-of-pocket costs, losses, liabilities,
claims, causes of action, expenses and damages (excluding, in all events, any
consequential, punitive, special indirect or exemplary damages), including
reasonable out-of-pocket attorneys’ fees and disbursements, which Lender may
suffer or which otherwise may arise by reason of Borrower’s failure to pay any
of the Guaranteed Obligations when due, irrespective of whether such costs,
losses, liabilities, claims, causes of action, expenses or damages are incurred
by Lender prior or subsequent to (i) Lender’s declaring the Principal, interest
and other sums evidenced or secured by the Loan Documents to be due and payable,
(ii) the commencement or completion of a judicial or non-judicial foreclosure of
the Mortgage or (iii) the conveyance of all or any portion of the Property by
deed-in-lieu of foreclosure.
(d)    Guarantor agrees that no portion of any sums applied (other than sums
received from Guarantor in full or partial satisfaction of its obligations
hereunder), from time to time, in reduction of the Debt shall be deemed to have
been applied in reduction of the Guaranteed Obligations until such time as the
Debt has been paid in full, or Guarantor shall have made the full payment
required hereunder, it being the intention hereof that the Guaranteed
Obligations shall be the last portion of the Debt to be deemed satisfied.
3.    Representations and Warranties. Guarantor hereby represents and warrants
to Lender as follows (which representations and warranties shall be given as of
the date hereof and shall survive the execution and delivery of this Guaranty):
(a)    Organization, Authority and Execution. Guarantor is a limited partnership
duly organized, validly existing and in good standing under the laws of the
State of Delaware, and has all necessary power and authority to own its
properties and to conduct its business as presently conducted or proposed to be
conducted and to enter into and perform this Guaranty and all other agreements
and instruments to be executed by it in connection herewith. This Guaranty has
been duly executed and delivered by Guarantor.
(b)    Enforceability. This Guaranty constitutes a legal, valid and binding
obligation of Guarantor, enforceable against Guarantor in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and general principles of equity.
(c)    No Violation. The execution, delivery and performance by Guarantor of its
obligations under this Guaranty has been duly authorized by all necessary
action, and do not and will not violate any law, regulation, order, writ,
injunction or decree of any court or governmental body, agency or other
instrumentality applicable to Guarantor, or result in a breach of any of the
terms, conditions or provisions of, or constitute a default under, or result in
the creation or imposition of any mortgage, lien, charge or encumbrance of any
nature whatsoever upon any of the assets of Guarantor pursuant to the terms of
Guarantor’s articles of organization, or any mortgage,


2
162180676

--------------------------------------------------------------------------------




indenture, agreement or instrument to which Guarantor is a party or by which it
or any of its properties is bound. Guarantor is not a party to any agreement or
instrument or subject to any restriction which would reasonably be expected to
materially or adversely affect Guarantor or the Property, or Guarantor’s
business, properties or assets, operations or condition, financial or otherwise.
Guarantor is not in default under any other guaranty which it has provided to
Lender.
(d)    No Litigation. There are no actions, suits or proceedings at law or at
equity, pending or, to Guarantor’s knowledge, threatened against or affecting
Guarantor or which involve or would reasonably be expected to involve the
validity or enforceability of this Guaranty or which would reasonably be
expected to materially adversely affect the financial condition of Guarantor or
the ability of Guarantor to perform any of its obligations under this Guaranty.
Guarantor is not in default beyond any applicable grace or cure period with
respect to any order, writ, injunction, decree or demand of any Governmental
Authority which would reasonably be expected to materially adversely affect the
financial condition of Guarantor or the ability of Guarantor to perform any of
its obligations under this Guaranty.
(e)    Consents. All consents, approvals, orders or authorizations of, or
registrations, declarations or filings with, all Governmental Authorities
(collectively, the “Consents”) that are required in connection with the valid
execution, delivery and performance by Guarantor of this Guaranty have been
obtained and Guarantor agrees that all Consents required in connection with the
carrying out or performance of any of Guarantor’s obligations under this
Guaranty will be obtained when required.
(f)    Financial Statements and Other Information. All financial statements of
Guarantor heretofore delivered to Lender are true and correct in all material
respects and fairly present the financial condition of Guarantor as of the
respective dates thereof, and no materially adverse change has occurred in the
financial conditions reflected therein since the respective dates thereof. None
of the aforesaid financial statements or any certificate or statement furnished
to Lender by or on behalf of Guarantor in connection with the transactions
contemplated hereby, and none of the representations and warranties in this
Guaranty contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained therein or
herein not misleading.
(g)    No Bankruptcy Filing. Guarantor has not filed, and is not contemplating
the filing of, a Bankruptcy Proceeding, and Guarantor has no knowledge of any
Person having filed, or contemplating the filing of, a Bankruptcy Proceeding
against it. In addition, neither Guarantor nor any principal nor Affiliate of
Guarantor has been a party to, or the subject of a Bankruptcy Proceeding for the
past ten (10) years.
(h)    Consideration. Guarantor is the owner, directly or indirectly, of certain
legal and beneficial equity interests in Borrower.
(i)    Patriot Act; Foreign Corrupt Practices Act. Neither Guarantor nor any
partner in Guarantor nor member of such partner nor any other owner of a direct
or indirect Controlling interest in Guarantor, nor, to Guarantor’s knowledge,
any other owner of a direct or indirect non-controlling interest in Guarantor
(a) is listed on any Government Lists, (b) is a person


3
162180676

--------------------------------------------------------------------------------




who has been determined by competent authority to be subject to the prohibitions
contained in Presidential Executive Order No. 13224 (Sept. 23, 2001) or any
other similar prohibitions contained in the rules and regulations of OFAC or in
any enabling legislation or other Presidential Executive Orders in respect
thereof, (c) has been previously indicted for or convicted of any felony
involving a crime or crimes of moral turpitude or for any Patriot Act Offense,
or (d) is currently known by Guarantor to be under investigation by any
Governmental Authority for alleged criminal activity. No part of the proceeds of
the Loan will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
4.    Financial Statements. Guarantor shall deliver to Lender, (a) within 120
days after the end of each fiscal year of Guarantor, a complete copy of
Guarantor’s annual financial statements audited by a “big four” accounting firm
or another independent certified public accountant reasonably acceptable to
Lender, (b) within 30 days after the end of each fiscal quarter of Guarantor,
financial statements (including a balance sheet as of the end of such fiscal
quarter and a statement of income and expense for such fiscal quarter) certified
by the chief financial officer of Guarantor and in form, content, level of
detail and scope reasonably satisfactory to Lender, and (c) 20 days after
request by Lender, such other financial information with respect to Guarantor as
Lender may reasonably request.
5.    Unconditional Character of Obligations of Guarantor.
(a)    The obligations of Guarantor hereunder shall be irrevocable, absolute and
unconditional, irrespective of the validity, regularity or enforceability, in
whole or in part, of the other Loan Documents or any provision thereof, or the
absence of any action to enforce the same, any waiver or consent with respect to
any provision thereof, the recovery of any judgment against Borrower, Guarantor
or any other Person or any action to enforce the same, any failure or delay in
the enforcement of the obligations of Borrower under the other Loan Documents or
Guarantor under this Guaranty, or any setoff, counterclaim, and irrespective of
any other circumstances which might otherwise limit recourse against Guarantor
by Lender or constitute a legal or equitable discharge or defense of a guarantor
or surety. Lender may enforce the obligations of Guarantor under this Guaranty
by a proceeding at law, in equity or otherwise, independent of any loan
foreclosure or similar proceeding or any deficiency action against Borrower or
any other Person at any time, either before or after an action against the
Property or any part thereof, Borrower or any other Person. This Guaranty is a
guaranty of payment and performance and not merely a guaranty of collection.
Guarantor waives diligence, notice of acceptance of this Guaranty, filing of
claims with any court, any proceeding to enforce any provision of any other Loan
Document, against Guarantor, Borrower or any other Person, any right to require
a proceeding first against Borrower or any other Person, or to exhaust any
security (including, without limitation, the Property) for the performance of
the Guaranteed Obligations or any other obligations of Borrower or any other
Person, or any protest, presentment, notice of default or other notice or demand
whatsoever (except to the extent expressly provided to the contrary in this
Guaranty or in any other Loan Document).


4
162180676

--------------------------------------------------------------------------------




(b)    The obligations of Guarantor under this Guaranty, and the rights of
Lender to enforce the same by proceedings, whether by action at law, suit in
equity or otherwise, shall not be in any way affected by any of the following:
(i)    any insolvency, bankruptcy, liquidation, reorganization, readjustment,
composition, dissolution, receivership, conservatorship, winding up or other
similar proceeding involving or affecting Borrower, the Property or any part
thereof, Guarantor or any other Person;
(ii)    any failure by Lender or any other Person, whether or not without fault
on its part, to perform or comply with any of the terms of the Loan Agreement,
or any other Loan Documents, or any document or instrument relating thereto;
(iii)    the sale, transfer or conveyance of the Property or any interest
therein to any Person, whether now or hereafter having or acquiring an interest
in the Property or any interest therein and whether or not pursuant to any
foreclosure, trustee sale or similar proceeding against Borrower or the Property
or any interest therein;
(iv)    the conveyance to Lender, any Affiliate of Lender or Lender’s nominee of
the Property or any interest therein by a deed-in-lieu of foreclosure;
(v)    the release of Borrower or any other Person from the performance or
observance of any of the agreements, covenants, terms or conditions contained in
any of the Loan Documents by operation of law or otherwise; or
(vi)    the release in whole or in part of any collateral for any or all
Guaranteed Obligations or for the Loan or any portion thereof.
(c)    Except as otherwise specifically provided in this Guaranty, Guarantor
hereby expressly and irrevocably waives all defenses in an action brought by
Lender to enforce this Guaranty based on claims of waiver, release, surrender,
alteration or compromise and all setoffs, reductions, or impairments, whether
arising hereunder or otherwise.
(d)    Lender may deal with Borrower and Affiliates of Borrower in the same
manner and as freely as if this Guaranty did not exist and shall be entitled,
among other things, to grant Borrower or any other Person such extension or
extensions of time to perform any act or acts as may be deemed advisable by
Lender, at any time and from time to time, without terminating, affecting or
impairing the validity of this Guaranty or the obligations of Guarantor
hereunder.
(e)    No compromise, alteration, amendment, modification, extension, renewal,
release or other change of, or waiver, consent, delay, omission, failure to act
or other action with respect to, any liability or obligation under or with
respect to, or of any of the terms, covenants or conditions of, the Loan
Documents shall in any way alter, impair or affect any of the obligations of
Guarantor hereunder, and Guarantor agrees that if any Loan Documents are
modified with Lender’s consent, the Guaranteed Obligations shall automatically
be deemed modified to include such modifications.


5
162180676

--------------------------------------------------------------------------------




(f)    Lender may proceed to protect and enforce any or all of its rights under
this Guaranty by suit in equity or action at law, whether for the specific
performance of any covenants or agreements contained in this Guaranty or
otherwise, or to take any action authorized or permitted under applicable law,
and shall be entitled to require and enforce the performance of all acts and
things required to be performed hereunder by Guarantor. Each and every remedy of
Lender shall, to the extent permitted by law, be cumulative and shall be in
addition to any other remedy given hereunder or now or hereafter existing at law
or in equity.
(g)    No waiver shall be deemed to have been made by Lender of any rights
hereunder unless the same shall be in writing and signed by Lender, and any such
waiver shall be a waiver only with respect to the specific matter involved and
shall in no way impair the rights of Lender or the obligations of Guarantor to
Lender in any other respect or at any other time.
(h)    At the option of Lender, Guarantor may be joined in any action or
proceeding commenced by Lender against Borrower in connection with or based upon
any other Loan Documents and recovery may be had against Guarantor in such
action or proceeding or in any independent action or proceeding against
Guarantor to the extent of Guarantor’s liability hereunder, without any
requirement that Lender first assert, prosecute or exhaust any remedy or claim
against Borrower or any other Person, or any security for the obligations of
Borrower or any other Person.
(i)    Guarantor agrees that this Guaranty shall continue to be effective or
shall be reinstated, as the case may be, if at any time any payment is made by
Borrower or Guarantor to Lender and such payment is rescinded or must otherwise
be returned by Lender (as determined by Lender in its sole and absolute
discretion) upon insolvency, bankruptcy, liquidation, reorganization,
readjustment, composition, dissolution, receivership, conservatorship, winding
up or other similar proceeding involving or affecting Borrower or Guarantor, all
as though such payment had not been made.
(j)    In the event that Guarantor shall advance or become obligated to pay any
sums under this Guaranty or in connection with the Guaranteed Obligations or in
the event that for any reason whatsoever Borrower or any subsequent owner of the
Property or any part thereof is now, or shall hereafter become, indebted to
Guarantor, Guarantor agrees that (i) the amount of such sums and of such
indebtedness and all interest thereon shall at all times be subordinate as to
lien, the time of payment and in all other respects to all sums, including
Principal and interest and other amounts, at any time owed to Lender under the
Loan Documents, and (ii) Guarantor shall not be entitled to enforce or receive
payment thereof until all Principal, interest and other sums due pursuant to the
Loan Documents have been paid in full. Nothing herein contained is intended or
shall be construed to give Guarantor any right of subrogation in or under the
Loan Documents or any right to participate in any way therein, or in the right,
title or interest of Lender in or to any collateral for the Loan,
notwithstanding any payments made by Guarantor under this Guaranty, until the
actual and irrevocable receipt by Lender of payment in full of all Principal,
interest and other sums due with respect to the Loan or otherwise payable under
the Loan Documents. If any amount shall be paid to Guarantor on account of such
subrogation rights at any time when any such sums


6
162180676

--------------------------------------------------------------------------------




due and owing to Lender shall not have been fully paid, such amount shall be
paid by Guarantor to Lender for credit and application against such sums due and
owing to Lender.
(k)    Guarantor’s obligations hereunder shall survive a foreclosure,
deed-in-lieu of foreclosure or similar proceeding involving the Property and the
exercise by Lender of any or all of its remedies pursuant to the Loan Documents.
6.    Covenants.
(a)    As used in this Section 6, the following terms shall have the respective
meanings set forth below:
(i)    “GAAP” shall mean generally accepted accounting principles, consistently
applied.
(ii)    “Liquid Assets” shall mean assets in the form of cash, cash equivalents,
obligations of (or fully guaranteed as to principal and interest by) the United
States or any agency or instrumentality thereof (provided the full faith and
credit of the United States supports such obligation or guarantee), certificates
of deposit issued by a commercial bank having net assets of not less than $500
million, securities listed and traded on a recognized stock exchange or traded
over the counter and listed in the National Association of Securities Dealers
Automatic Quotations, or liquid debt instruments that have a readily
ascertainable value and are regularly traded in a recognized financial market.
(iii)    “Net Worth” shall mean, as of a given date, (x) the total assets of
Guarantor (exclusive of any interest in the Property or in any other asset that
is part of the collateral for the Loan) as of such date less (y) Guarantor’s
total liabilities as of such date, determined in accordance with GAAP.
(b)    Until all of the Guaranteed Obligations have been paid in full, Guarantor
(i) shall maintain (A) a Net Worth in excess of $57,500,000 (the “Net Worth
Threshold”) and (B) Liquid Assets having a market value of at least $3,000,000
(the “Liquid Assets Threshold”) and (ii) shall not sell, pledge, mortgage or
otherwise transfer any of its assets, or any interest therein, which would cause
Guarantor’s Net Worth to fall below the Net Worth Threshold or Guarantor’s
Liquid Assets to fall below the Liquid Assets Threshold.
(c)    Guarantor shall not, at any time while a default in the payment of the
Guaranteed Obligations has occurred and is continuing, either (i) enter into or
effectuate any transaction with any Affiliate which would reduce the Net Worth
of Guarantor (including the payment of any dividend or distribution to a
shareholder, or the redemption, retirement, purchase or other acquisition for
consideration of any stock or interest in Guarantor) or (ii) sell, pledge,
mortgage or otherwise transfer to any Person any of Guarantor’s assets, or any
interest therein.
7.    Entire Agreement/Amendments. This instrument represents the entire
agreement between the parties with respect to the subject matter hereof. The
terms of this Guaranty


7
162180676

--------------------------------------------------------------------------------




shall not be waived, altered, modified, amended, supplemented or terminated in
any manner whatsoever except by written instrument signed by Lender and
Guarantor.
8.    Successors and Assigns. This Guaranty shall be binding upon Guarantor, and
Guarantor’s estate, heirs, personal representatives, successors and assigns, may
not be assigned or delegated by Guarantor and shall inure to the benefit of
Lender and its successors and assigns.
9.    Governing Law.
(a)    THIS GUARANTY WAS NEGOTIATED IN THE STATE OF NEW YORK AND THE PROCEEDS OF
THE NOTE DELIVERED PURSUANT TO THE LOAN AGREEMENT WERE DISBURSED FROM THE STATE
OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS GUARANTY AND
THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, GUARANTOR HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS GUARANTY AND THE NOTE, AND THIS GUARANTY AND THE
NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK PURSUANT TO § 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR GUARANTOR ARISING
OUT OF OR RELATING TO THIS GUARANTY SHALL BE INSTITUTED IN ANY FEDERAL OR STATE
COURT IN NEW YORK COUNTY, NEW YORK AND GUARANTOR AND LENDER (BY ITS ACCEPTANCE
OF THIS GUARANTY) WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND GUARANTOR AND LENDER
EACH HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY
SUIT, ACTION OR PROCEEDING. GUARANTOR AGREES THAT SERVICE OF PROCESS UPON
GUARANTOR AT THE ADDRESS FOR GUARANTOR SET FORTH HEREIN AND WRITTEN NOTICE OF
SAID SERVICE MAILED OR DELIVERED TO GUARANTOR IN THE MANNER PROVIDED HEREIN
SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON GUARANTOR IN
ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. GUARANTOR
(i) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGE IN THE ADDRESS FOR
GUARANTOR SET FORTH HEREIN, (ii) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE
AN AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (iii)
SHALL PROMPTLY DESIGNATE AN AUTHORIZED AGENT IF GUARANTOR CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK.


8
162180676

--------------------------------------------------------------------------------




NOTWITHSTANDING THE FOREGOING, LENDER SHALL HAVE THE RIGHT TO INSTITUTE ANY
LEGAL SUIT, ACTION OR PROCEEDING FOR THE ENFORCEMENT OR FORECLOSURE OF ANY LIEN
ON ANY COLLATERAL FOR THE LOAN IN ANY FEDERAL OR STATE COURT IN THE JURISDICTION
WHERE THE PROPERTY IS LOCATED AND GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING..
10.    Section Headings. The headings of the sections and paragraphs of this
Guaranty have been inserted for convenience of reference only and shall in no
way define, modify, limit or amplify any of the terms or provisions hereof.
11.    Severability. Any provision of this Guaranty which may be determined by
any competent authority to be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. To
the extent permitted by applicable law, Guarantor hereby waives any provision of
law which renders any provision hereof prohibited or unenforceable in any
respect.
12.    WAIVER OF TRIAL BY JURY. GUARANTOR AND LENDER, BY ITS ACCEPTANCE OF THIS
GUARANTY, HEREBY WAIVE THE RIGHT OF TRIAL BY JURY IN ANY LITIGATION, ACTION OR
PROCEEDING ARISING HEREUNDER OR IN CONNECTION HEREWITH.
13.    Other Guaranties. The obligations of Guarantor hereunder are separate and
distinct from, and in addition to, the obligations of Guarantor now or hereafter
arising under any other guaranties pursuant to which Guarantor has guaranteed
payment and performance of certain other obligations of Borrower described
therein.
14.    Notices. All notices, consents, approvals, demands and requests required
or permitted hereunder (a “Notice”) shall be given in writing and shall be
effective for all purposes if either hand delivered with receipt acknowledged,
or by a nationally recognized overnight delivery service (such as Federal
Express), or by certified or registered United States mail, return receipt
requested, postage prepaid, or by facsimile and confirmed by facsimile answer
back, in each case addressed as follows (or to such other address or Person as a
party shall designate from time to time by notice to the other party): If to
Lender: Société Générale, with an address at 245 Park Avenue, New York, New
York, 10167, Attn.: Kevin Kelley, Telecopier (201) 839-8150, and to: Arnold &
Porter Kaye Scholer LLP, with an address at 250 West 55th Street, New York, New
York  10019, Attention: Stephen Gliatta, Esq., Telecopier: (212) 836-8689; if to
Guarantor: c/o American Realty Capital New York City REIT, Inc., 405 Park Avenue
New York, New York 10022, Attention: Legal Department, Email:
mead@ar-global.com, with a copy to: Duane Morris LLP, with an address at 1540
Broadway, New York, NY 10036, Attention: Chester P. Lee. A notice shall be
deemed to have been given: in the case of hand delivery, at the time of
delivery; in the case of registered or certified mail, when delivered or the
first attempted delivery on a Business Day; or in the case of overnight
delivery, upon the first attempted delivery on a Business Day.


9
162180676

--------------------------------------------------------------------------------




15.    Guarantor’s Receipt of Loan Documents. Guarantor by its execution hereof
acknowledges receipt of true copies of all of the Loan Documents, the terms and
conditions of which are hereby incorporated herein by reference.
16.    Interest; Expenses.
(a)    If Guarantor fails to pay all or any sums due hereunder within ten (10)
Business Days after written demand by Lender after the date such sums are due,
the amount of such sums payable by Guarantor to Lender shall bear interest from
the date of demand until paid at the Default Rate in effect from time to time.
(b)    Guarantor hereby agrees to pay all actual out-of-pocket costs, charges
and expenses, including reasonable attorneys’ fees and disbursements, which are
incurred by Lender in enforcing the covenants, agreements, obligations and
liabilities of Guarantor under this Guaranty.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]





IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.
GUARANTOR:

NEW YORK CITY OPERATING PARTNERSHIP, L.P., a Delaware limited partnership


By:
American Realty Capital New York City REIT, Inc., a Maryland corporation, its
general partner





By:                        
Name:
Title:





Exhibit A


List of Borrowers and Property Addresses


 
Borrower Entity
Address
City
State
County
Zip Code
1
ARC NYC400E67, LLC
400 East 67th Street 

New York
NY
New York
10065
2
ARC NYC200RIVER01, LLC
200 Riverside Boulevard
New York
NY
New York
10069





10
162180676